DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is a First Office Action Non-Final Rejection on the merits. Claims 1, 5, 9, 12 – 13, 18 – 20, 22 – 23, 25 – 26, 29 – 30, 32, 36, 38 – 40, and 43 are currently pending and have been considered below.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 39 and 43 are objected to because of the following informalities:
Claim 39 recites, “a first tube” (line 1) and “a second tube” (lines 1 – 2). Claim 39 later recites, “a first tube” (line 8) and “a second tube” (line 8). Examiner suggests replacing “a first tube” in line 8 with “the first tube”, and “a second tube” in line 8 with “the second tube” to establish proper antecedent basis.
Claim 43 recites, “a first tube” (line 1) and “a second tube” (lines 1 – 2). Claim 43 later recites, “a first tube” (line 9) and “a second tube” (line 9). Examiner suggests replacing “a first tube” in line 9 with “the first tube”, and “a second tube” in line 9 with “the second tube” to establish proper antecedent basis.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 18, 20, 36, and 43 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schevets (WO 2013/163398).
Regarding claim 1, Schevets discloses a method of forming a tubular structure including a first tube and a second tube (see annotated Fig. 1A showing the tubular structure including a first tube and a second tube) comprising the steps of:
successively depositing layers of a first material and at least partially melting at least a portion of each deposited layer of the first material at predetermined locations to form the first tube; and successively depositing layers of a second material and at least partially melting at least a portion of each deposited layer of the second material at additional predetermined locations to form the second tube, wherein the second tube is attached to the first tube at an intersection (see annotated Fig. 1A; “laser sintering methods may be used to produce plastic or metal parts by depositing material with the thermal aid of a laser” [0021]; “each layer L of a desired workpiece W is printed” [0021], “workpiece W is preferably tube 10” [0021]; ““the 3D formation of such a tube 10 includes layer-by-layer formation of one or all of the exterior lattice structure 18, interior lattice structure 14 and the tubular wall” [0013]).

    PNG
    media_image1.png
    897
    429
    media_image1.png
    Greyscale

Fig. 1A of Schevets (for claim 1)

Regarding claim 18, Schevets discloses wherein the at least partially melting steps include forming projections extending from either one or both of the first tube and the second tube (“Each of the bifurcated portions of flowpath 12 includes ... an exterior lattice structure 18” [0012]; Fig. 1A shows that lattice 18 forms projections extending from the bifurcated portions/tubes).

Regarding claim 20, Schevets discloses wherein the first tube defines a central axis thereof, and wherein the at least partially melting steps form an end of the first tube, the end extending in a direction transverse to the central axis (see annotated Fig. 1A, below).

    PNG
    media_image2.png
    786
    471
    media_image2.png
    Greyscale

Fig. 1A of Schevets (for claim 20)

Regarding claim 36, Schevets discloses wherein the first material and the second material are the same material (“A method of manufacturing a heat exchange tube, said method comprising: using a computer-based system to operate upon data that corresponds to a geometric configuration of said tube; and configuring a forming device to deposit a material and receive instructions related to said data such that upon said receipt, said forming device builds up said tube with said material” [claim 1 of Schevets]; since the tube is built up with “said material,” this indicates both the first tube and second tube of Schevets are built with the same material).

Regarding claim 43, Schevets discloses a method of forming a tubular structure including a first tube and a second tube (see annotated Fig. 1A showing the tubular structure including a first tube and a second tube) comprising the steps of: depositing a first layer of a material onto a substrate; at least partially melting at least part of the deposited first layer of the material at predetermined locations; depositing successive layers of the material onto previously deposited and at least partially melted layers of the material; and at least partially melting at least part of each of the successive layers of the material at additional predetermined locations to form a first tube intersected with a second tube (see annotated Fig. 1A; “laser sintering methods may be used to produce plastic or metal parts by depositing material with the thermal aid of a laser” [0021]; “each layer L of a desired workpiece W is printed” [0021], “workpiece W is preferably tube 10” [0021]; ““the 3D formation of such a tube 10 includes layer-by-layer formation of one or all of the exterior lattice structure 18, interior lattice structure 14 and the tubular wall” [0013]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 9, 12 – 13, 18, 20, 25, 36, and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US 2011/0014081) in view of Potter (US 2016/0199914).
Regarding claim 1, and as an alternative to the 102 rejection of claim 1, Jones discloses a method of forming a tubular structure including a first tube comprising the steps of:
successively depositing layers of a first material and at least partially melting at least a portion of each deposited layer of the first material at predetermined locations to form the first tube (Figs. 17A and 17B show a tubular structure (including a first tube) that was created using a plurality of the “unit cells” shown in Fig. 15A using SLM, in which layers of material are deposited and scanned to build the final product [0101], [0029]; SLM is an abbreviation for selective laser melting; the method of producing the 
Jones does not expressly disclose forming a tubular structure including a first tube and a second tube, and successively depositing layers of a second material and at least partially melting at least a portion of each deposited layer of the second material at additional predetermined locations to form the second tube, wherein the second tube is attached to the first tube at an intersection.
Potter is related to a method of forming a tubular structure, such as a pipe comprising a plurality of branches, by, for example, laser melting [0042], [0045], [0091]. Potter discloses forming a tubular structure including a first tube and a second tube, and successively depositing layers of a material and at least partially melting at least a portion of each deposited layer of the material at additional predetermined locations to form the second tube, wherein the second tube is attached to a first tube at an intersection (additive manufacturing can be performed to create pipe 4, shown in Fig. 3 [0045]; the additive manufacturing process involves forming an object “layer by layer” [0042], and may include “providing material (e.g. metal or plastic) typically in the form of a powder or a wire, and, using a powerful heat source such as a laser beam, electron beam or an electric, or plasma welding arc, melting an amount of that material” [0042]; “In some embodiments, the pipe comprises a plurality of branches such that fluid flow may be split amongst a plurality of different conduits. ... AM process, such as those described above, tend to be particularly well suited to manufacturing complex structures such as embodiments of the pipe that have relatively complex shapes and/or include one or more valves. Powder bed fusion AM processes (such as the one described in more detail above with reference to FIGS. 1 and 2) tend to be particularly well suited to manufacturing complex structures such as embodiments of the pipe that have relatively complex shapes and/or include one or more valves” [0091]; a pipe comprising a plurality of branches, as disclosed by Potter, will include a second tube attached to a first tube at an intersection).


Regarding claim 5, Jones discloses wherein the at least partially melting steps include forming portions of a plurality of segments, and wherein the formed segments of the plurality of segments are attached to at least one other formed segment of the plurality of segments to define a plurality of open cells, the plurality of open cells forming a surface or surfaces of either one or both of the first tube and the second tube (Figs. 17A and 17B show a tubular structure (including a first tube) that was created using a plurality of the “unit cells” shown in Fig. 15A [0101] that are attached to each other to form a plurality of open cells forming a surface of a tube; the “plurality of predetermined unit cells” [0012] is formed as described in the rejection of claim 1).
Figs. 17A and 17B do not expressly show wherein the segments are attached at vertices.
However, Fig. 3A shows a unit cell (“dodecahedron” [0093]-[0094]) that is used to create the plurality of unit cells shown in Fig. 3B. Fig. 3B shows that the unit cells of Fig. 3A comprise a plurality of segments attached to at least one other formed segment of the plurality of segments at vertices to define a plurality of open cells.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the segments are attached at vertices. Figs. 17A and 17B do not expressly show wherein the segments are attached at vertices due to the image quality of these figures. However the vertices of the unit cells may, in fact, be the attachment points of the plurality of unit cells for these figures. Regardless, whether the attachment point is at vertices of the unit cells, or some other portion of the unit cell, this would be a simple substitution of one known attachment location for another to obtain the predictable result of attaching a plurality of unit cells to form a plurality of open cells that form a surface of a tube.
Regarding claim 9, Jones discloses wherein some of the open cells are larger than some of the other open cells (“the process can be used to build on a solid base or core with an outer porous surface, the porosity of which is constant or which varies” [0075]; “pore size and pore size distribution can be controlled from one location on the structure to another” [0082]).

Regarding claim 12, Jones discloses wherein the at least partially melting steps form a fully dense region of the first material between open cells of the plurality of open cells in the first tube (“Unit cells can be space filling, all the space within a three-dimensional object is filled with cells, or interconnected where there may be some space left between cells but the cells are connected together by their edges” [0085]).

Regarding claim 13, Jones does not expressly disclose wherein the fully dense region extends from the first tube to the second tube such that the fully dense region is also in the second tube.
However, as described in the rejection of claim 1, Potter discloses forming a tubular structure including a first tube and a second tube. As described in the rejection of claim 12, Jones discloses forming a fully dense region between open cells of the plurality of open cells.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the fully dense region extends from the first tube to the second tube such that the fully dense region is also in the second tube. Since Jones discloses forming a fully dense region, it would be obvious to form a fully dense region at any desired location, such as in a second tube, in order to achieve a desired density of various portions of the object being fabricated. Furthermore, Jones recites, “The pore density, pore size and pore size distribution can be controlled from one location on the structure to another” [0082].

Regarding claim 18, and as an alternative to the 102 rejection of claim 18, Jones discloses wherein the at least partially melting steps include forming projections extending from either one or both of the first tube and the second tube (“The unit cell can be open or complete at the surface of the construct to produce a desired effect. For instance, open cells with truncated lattice struts produce a 

Regarding claim 20, and as an alternative to the 102 rejection of claim 20, Jones / Potter does not expressly disclose wherein the first tube defines a central axis thereof, and wherein the at least partially melting steps form an end of the first tube, the end extending in a direction transverse to the central axis.
However, the courts have held that a change in shape alone, without demonstration of the criticality of a specific limitation, may be considered obvious to a person of ordinary skill in the art. MPEP § 2144.04-IV-B. Additionally, it has been held that to be entitled to weight in method claims, the recited structure limitations therein must affect the method in a manipulative sense, and not amount to the mere claiming of a use of a particular structure. Ex parte Pfeiffer, 1962 C.D. 408 (1961).

Regarding claim 25, Jones discloses wherein either one or both of (i) the first tube has varying cross-sections along a first tube length thereof, the cross-sections of the first tube defining a plane perpendicular to a central axis of the first tube, and (ii) the second tube has varying cross-sections along a second tube length thereof, the cross-sections of the second tube defining a plane perpendicular to a central axis of the second tube (Fig. 17A shows that there exists varying cross-sections along the tube shown in Fig. 17A, the cross-sections of the tube defining a plane perpendicular to a central axis of the tube).

Regarding claim 36, and as an alternative to the 102 rejection of claim 36, Jones / Potter does not expressly disclose wherein the first material and the second material are the same material.
However, Jones discloses that the tube of Jones can be fabricated using, for example, “titanium alloys” [0012]. Potter discloses that the tube of Potter, which, as described in the rejection of claim 1, comprises a plurality of branches and therefore will include a second tube attached to a first tube, can be fabricated using, for example, a “titanium alloy” [0048].


Regarding claim 43, and as an alternative to the 102 rejection of claim 43, Jones discloses a method of forming a tubular structure including a first tube comprising the steps of: depositing a first layer of a material onto a substrate; at least partially melting at least part of the deposited first layer of the material at predetermined locations; depositing successive layers of the material onto previously deposited and at least partially melted layers of the material; and at least partially melting at least part of each of the successive layers of the material at additional predetermined locations to form a first tube (Figs. 17A and 17B show a tubular structure (including a first tube) that was created using a plurality of the “unit cells” shown in Fig. 15A using SLM, in which layers of material are deposited and scanned to build the final product [0101], [0029]; SLM is an abbreviation for selective laser melting; the method of producing the tubular structure “preferably includes depositing a first layer of a powder .... The laser beam scans the powder layer to form a portion of a plurality of predetermined unit cells” [0012]; “The method also preferably includes depositing at least one additional layer of the powder onto the first layer and repeating the step of scanning the additional layers with a laser beam for at least one of the deposited layers in order to continuing forming the predetermined unit cells” [0014]; “scanning process may be preformed to selectively melt the powder to form portions of a plurality of predetermined unit cells. The scanning process includes scanning a laser beam onto the metal powder” [0009]).
Jones does not expressly disclose form forming a tubular structure including a first tube intersected with a second tube.
Potter discloses forming a tubular structure including a first tube intersected with a second tube (additive manufacturing can be performed to create pipe 4, shown in Fig. 3 [0045]; the additive manufacturing process involves forming an object “layer by layer” [0042], and may include “providing material (e.g. metal or plastic) typically in the form of a powder or a wire, and, using a powerful heat 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include forming a tubular structure including a first tube intersected with a second tube. This allows for forming an object with a desired shape that may include “complex structures”, as recognized by Potter.

Claims 19, 22, and 39 - 40 are rejected under 35 U.S.C. 103 as being unpatentable over Jones / Potter in view of McCarthy et al. (US 2017/0165790).
Regarding claim 19, Jones does not expressly disclose wherein at least some of the projections are curved struts.
McCarthy is related to a method of forming an object additive manufacturing including the melting of layers of material [Title; Abstract]. McCarthy discloses wherein at least some of the projections are curved struts (Fig. 15 shows curved strut 965; additionally, “linear, curvilinear, or other shaped struts” [0096]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein at least some of the projections are curved struts. A curved strut, such as element 965 of Fig. 15 provides an attachment point to attach the object comprising the curved strut to another object, as recognized by McCarthy [0124].

Regarding claim 22, Jones / Potter does not expressly disclose wherein the end is solid and extends within and around an entirety of the perimeter of the first tube.
McCarthy discloses scanning layers at predetermined locations and forming a solid section [0037], wherein the scanning includes at least partially melt each layer [Abstract].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the end is solid and extends within and around an entirety of the perimeter of the first tube. This allows for the fabrication of a solid section that may be movable relative to another portion of a device [0037]. It is noted that while McCarthy does not expressly disclose wherein the end is solid and extends within and around an entirety of the perimeter of the first tube, it would be obvious to one of ordinary skill in the art to include a solid portion at any desired location. McCarthy discloses, “In the case of physical components that include both porous material and solid material, the predetermined build geometry may be an assembly of solid and porous CAD volumes that define the outer boundaries of the respective solid and porous materials intended to be manufactured” [0005]. Therefore, one of ordinary skill in the art would find it obvious to utilize computer-aided design (CAD) software to position a solid portion at any desired location.

Regarding claim 39, Jones discloses a method of forming a tubular structure including a first tube comprising the steps of: depositing a first layer of a material onto a substrate; at least partially melting at least part of the deposited first layer of the material at predetermined locations; depositing successive layers of the material onto previous layers of the material; and at least partially melting at least part of each of the successive layers of the material at additional predetermined locations to form a first tube (Figs. 17A and 17B show a tubular structure (including a first tube) that was created using a plurality of the “unit cells” shown in Fig. 15A using SLM, in which layers of material are deposited and scanned to build the final product [0101], [0029]; SLM is an abbreviation for selective laser melting; the method of producing the tubular structure “preferably includes depositing a first layer of a powder .... The laser beam scans the powder layer to form a portion of a plurality of predetermined unit cells” [0012]; “The method also preferably includes depositing at least one additional layer of the powder onto the first layer and repeating the step of scanning the additional layers with a laser beam for at least one of the deposited 
Jones does not expressly disclose forming a tubular structure including a first tube intersected with a second tube. 
Potter discloses forming a tubular structure including a first tube intersected with a second tube (additive manufacturing can be performed to create pipe 4, shown in Fig. 3 [0045]; the additive manufacturing process involves forming an object “layer by layer” [0042], and may include “providing material (e.g. metal or plastic) typically in the form of a powder or a wire, and, using a powerful heat source such as a laser beam, electron beam or an electric, or plasma welding arc, melting an amount of that material” [0042]; “In some embodiments, the pipe comprises a plurality of branches such that fluid flow may be split amongst a plurality of different conduits. ... AM process, such as those described above, tend to be particularly well suited to manufacturing complex structures such as embodiments of the pipe that have relatively complex shapes and/or include one or more valves. Powder bed fusion AM processes (such as the one described in more detail above with reference to FIGS. 1 and 2) tend to be particularly well suited to manufacturing complex structures such as embodiments of the pipe that have relatively complex shapes and/or include one or more valves” [0091]; a pipe comprising a plurality of branches, as disclosed by Potter, will include a second tube attached to a first tube at an intersection).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a first tube intersected with a second tube. This allows for forming an object with a desired shape that may include “complex structures”, as recognized by Potter.
Jones / Potter does not expressly disclose the first tube including at least a first segment overlapping a second segment and underlapping a third segment.
McCarthy discloses an additively-manufactured device including at least a first segment overlapping a second segment and underlapping a third segment (Figs. 9A-9C shows a first segment overlapping a second segment and underlapping a third segment; “Upon scanning the layers at predetermined locations at least a first segment overlapping a second segment and underlapping a third segment is formed” [Abstract]).


Regarding claim 40, Jones / Potter does not expressly disclose wherein the third segment is the second segment such that the first segment underlaps and overlaps the second segment.
McCarthy discloses wherein the third segment is the second segment such that the first segment underlaps and overlaps the second segment (Figs. 9A-9C).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the third segment is the second segment such that the first segment underlaps and overlaps the second segment. As described in the rejection of claim 39, this is merely the simple substitution of one known element for another to yield the predictable result of achieving a porous structure. In Jones, the porous structure is achieved as shown, for example, in Figs. 17A and 17B. In McCarthy, the porous structure is achieved as shown, for example, in Figs. 9A-9C. In both cases, unit cells are attached to each other to form a plurality of unit cells resulting in a porous structure.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Schevets (WO 2013/163398).
Regarding claim 23, Schevets discloses the invention of claim 1 as described in the 102 rejection of claim 1, above.
Schevets does not expressly disclose wherein at least one portion of the first tube and at least one portion of the second tube are formed by the step of at least partially melting a deposited layer of the first material.
However, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein at least one portion of the first tube and at least one portion of the second tube are formed by the step of at least partially melting a deposited layer of the first material. Schevets discloses, “Additive manufacturing (also known as solid free form fabrication (SFF) or free form fabrication (FFF), rapid prototyping, rapid manufacturing, layered manufacturing or three-dimensional printing) involves joining materials to make objects from 3D model (such as computer-aided design (CAD)) data. In a common form, the object is built up layer upon layer as part of a printing process” [0005]. The claimed limitation involves slicing a 3D model in a particular direction and performing the additive layer manufacturing using those slices/layers. Schevets does not expressly disclose the direction in which the 3D model of tube 10 is sliced. However, there are a finite number of ways to slice a 3D model such that the object on which the 3D model is based can be fabricated using additive layer manufacturing. Therefore, it would be obvious to try performing the claimed step wherein at least one portion of the first tube and at least one portion of the second tube are formed by the step of at least partially melting a deposited layer of the first material, since there is a reasonable expectation of successfully fabricating the desired additively-manufactured object using this solution.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Jones / Potter in view of McMahan et al. (US 2015/0239046).
Regarding claim 26, Jones / Potter does not expressly disclose wherein each separate at least partially melting step to form the first tube forms a complete cross-section of the first tube.
McMahan is related to an additive manufacturing method of forming a component comprising a tube (Figs. 2 and 3 show the component; “Direct Metal Laser Sintering (DMLS), Direct Metal Laser Melting (DMLM), Selective Laser Sintering (SLS), Electron Beam Melting (EBM), or any other appropriate 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein each separate at least partially melting step to form the first tube forms a complete cross-section of the first tube. This is merely the application of a known technique to a known method of additive manufacturing to yield the predictable result of forming an additively-manufactured tubular structure.

Claims 29 – 30 are rejected under 35 U.S.C. 103 as being unpatentable over Jones / Potter in view of Johnson et al. (US 2016/0175085).
Regarding claim 29, Jones does not expressly disclose depositing an additional material different from the first material with or within at least one of the deposited layers of the first material; and
at least partially melting at least a portion of the deposited additional material at predetermined marker locations to form radiopaque markers, wherein the radiopaque markers, upon formation of the first tube and the second tube, either one or both of (i) are at a surface of either one or both of the first tube and the second tube or (ii) extend from either one or both of the first tube and the second tube.
Johnson is related to an endoluminal filter [Title] that can be fabricated by and additive layer manufacturing process such as “sintering (SLS and DMLS)” or “melting (EBM and DMP)”. Johnson solves the same problem as the Applicant, which is to provide a radiopaque marker on device such that the 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include depositing an additional material different from the first material with or within at least one of the deposited layers of the first material; and at least partially melting at least a portion of the deposited additional material at predetermined marker locations to form radiopaque markers, wherein the radiopaque markers, upon formation of the first tube and the second tube, either one or both of (i) are at a surface of either one or both of the first tube and the second tube or (ii) extend from either one or both of the first tube and the second tube. This allows for locating the device using X-ray imaging. Both Jones and Johnson disclose devices that are utilized internally to a human body, and therefore it would be desired to be able to locate the device with X-ray imaging using a radiopaque marker. It is noted that while Johnson does not expressly disclose a tube, and therefore does not expressly disclose wherein the radiopaque markers are located on a tube, it would be obvious to position the radiopaque marker of Johnson at any desired location of a device that is utilized internally to a human body, such as on the tube of Jones.

Regarding claim 30, Jones does not expressly disclose wherein the additional material includes a predetermined amount of platinum corresponding to a desired level of radiopacity of the radiopaque markers.
Johnson discloses wherein the additional material includes a predetermined amount of platinum corresponding to a desired level of radiopacity of the radiopaque markers (“radiopaque materials used may include ... platinum ...” [0254];  “sizes ... used for the radiopaque portions of the device may impact the fluorogenic visibility of the device” [0256]).
.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Jones / Potter in view of Wang et al. (US 2016/0338626).
Regarding claim 32, Jones / Potter does not expressly disclose forming a first dielectric layer onto an at least partially melted layer of either one or both of the first material and the second material after at least partially cooling such partially melted layer; depositing a conductive material onto the formed dielectric layer; and at least partially melting at least a portion of the deposited conductive material at predetermined conductive locations to form a patterned conductive layer, wherein the patterned conductive layer, upon formation of the first tube and the second tube, is on or embedded in either one or both of the first tube and the second tube.
Wang is related to salivary biosensors [Title] that can be produced using additive manufacturing [0081]. Wang solves the same problem as the Applicant, which is to provide a sensor on a device that is utilized internally to a human body (Applicant’s specification at [0174]; Wang at [Abstract]). Wang discloses a mouthguard (Fig. 1B) comprising a sensor device formed from “substrate 101 including an electrically insulative material” [0042] and “an electrically conductive material 106 disposed on the substrate 101” [0042]; note: an “electrically insulative material” is a dielectric material. Wang further discloses that the sensor can be fabricated by “screen-printing” [0054], wherein each printed layer is cured at 80°C [0054].
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include forming a first dielectric layer onto an at least partially melted layer of either one or both of the first material and the second material after at least partially cooling such partially melted layer; depositing a conductive material onto the formed dielectric layer; and at least partially melting at least a portion of the deposited conductive material at .

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Jones / Potter in view of Feinberg et al. (US 2016/0167312).
Regarding claim 38, Jones / Potter does not expressly disclose wherein later layers of the successively deposited layers that have been at least partially melted are below earlier such layers relative to the ground.
Feinberg is related to additive manufacturing of embedded materials [Title], such as a tubular structure including a first tube and a second tube as shown in Fig. 6. Feinberg discloses wherein later layers of successively deposited layers that have been at least partially melted are below earlier such layers relative to the ground (“EFM is more similar to Fused Deposition Modeling (FDM), but in FDM, material is deposited on top of a previously deposited layer, which provides the necessary mechanical support to build multiple layers since this process occurs in an environment with no buoyant or conformal supports and requires the co-printing of supporting structures. In contrast, EFM deposits material near previously deposited material, but not necessarily on top of it. Specifically, the support bath material provides mechanical support with the deposited, embedded materials able to fuse in any direction as long as proximity is sufficient” [0044].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein later layers of the successively deposited layers that have been at least partially melted are below earlier such layers relative to the ground. This is merely a simple substitution of one know additive manufacturing technique for another (building layers using a 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH SIMS whose telephone number is (571)272-3073.  The examiner can normally be reached on M - F, 8:30 AM - 4:30 PM.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/E.M.S./Examiner, Art Unit 3761    

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761